David Henderson
Law Offices of David Henderson
3003 Minnesota Drive, Suite 203
Anchorage, AK 99503
Phone: 907-677-1234
Fax: 888-965-9338
dh@henderson-law.com
Attorney for Plaintiffs

                  UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ALASKA


MICHELLE WRIGHT and               )
DAREN WRIGHT,                     )
                                  )
      Plaintiffs,                 )
                                  )
             v.                   )
                                  )
ANNA LISE KOENIG, M.D.,           )
                                  )
      Defendant.                  ) Case No.
_________________________________ )


            COMPLAINT FOR MEDICAL MALPRACTICE
      COME NOW plaintiffs and allege as follows:
      1)    Plaintiff Michelle Wright [hereinafter "Michelle"] is an adult Alaskan
Native.
      2)    Plaintiffs are residents of Anchorage, Alaska.
      3)    Plaintiffs are legally married.




Case 3:20-cv-00135-TMB Document 1 Filed 06/11/20 Page 1 of 4
                                           4)     The Alaska Native Medical Center [hereinafter "ANMC"] is a state-of-
                                    the-art hospital located in Anchorage, Alaska offering comprehensive health-care to
                                    Alaskan Natives.
                                           5)     The Phoenix Integrated Surgical Residency is a surgical training
                                    program for medical residents based at Banner - University Medical Center Phoenix
                                    in Phoenix. Arizona. The residency has a primary affiliation with the University of
                                    Arizona College of Medicine – Phoenix.
                                           6)     ANMC is a training site for medical residents from the Phoenix
                                    Integrated Surgical Residency.
                                           7)     Upon information and belief, Anna Lise Koenig, M.D. [hereinafter
                                    “Dr. Koenig”], was, at all times pertinent, working as a medical resident at ANMC.
                                           8)     Upon information and belief, Dr. Koenig was, at all times pertinent,
                                    employed by the Phoenix Integrated Surgical Residency, and is a resident of Arizona.
                                           9)     ANMC is owned and operated by the Alaska Native Tribal Health
                                    Consortium, a non-profit tribal health organization and co-signatory to the Alaska
                                    Tribal Health Compact.
                                           10)    The instant action is properly brought pursuant to the federal diversity
                                    statute, 28 USC § 1332.
LAW OFFICES OF DAVID HENDERSON




                                           11)    On or about June 5 or 6, 2018, Michelle presented herself to the ANMC
  3003 Minnesota Drive, Suite 203
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338




                                    for treatment of abdominal problems.
      dh@henderson-law.com
       Phone: (907) 677-1234




                                           12)    Dr. Koenig treated Michelle during her visit and stay at the ANMC.
                                           13)    Dr. Koenig was, at all times pertinent, acting as an agent of ANMC.
                                           14)    During Michelle’s above-referenced stay at the ANMC, she was found
                                    to have a small bowel obstruction.




                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Wright v. Koenig           2


                                    Case 3:20-cv-00135-TMB Document 1 Filed 06/11/20 Page 2 of 4
                                           15)     On or about June 6, 2018, she was admitted and underwent abdominal
                                    surgery.
                                           16)     While convalescing at the ANMC following said surgery, she
                                    developed a post-operative ileus with partial bowel obstruction, as well as a
                                    C Difficile ["C-diff"] infection.
                                           17)     As part of her post-operative care, practitioners inserted a nasogastric
                                    tube ["NGT"] for the administration of nourishment and/or medication.
                                           18)     The NGT was prematurely removed.
                                           19)     By June 13, 2018, Michelle's condition had significantly worsened.
                                    She developed signs and symptoms of sepsis.
                                           20)     On or about June 14, 2018, she experienced profound respiratory
                                    distress, aspirated copious amounts of gastric fluid, lost consciousness, suffered
                                    cardiac arrest, and suffered a brain injury.
                                           21)     Michelle's brain injury is the direct and proximate result of negligent
                                    and substandard medical care and treatment, including the care of Dr. Koenig.
                                           22)     Said lapses in care include, but are not limited to: (a) failing to monitor,
                                    diagnose, and treat Michelle's deteriorating condition following surgery; (b) failing
                                    to address her SIRS criteria on 6/13 which included increased white blood count and
LAW OFFICES OF DAVID HENDERSON




                                    early acidosis, as well as her nausea, pain, and distended abdomen; and (c) failing to
  3003 Minnesota Drive, Suite 203
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338




                                    timely send her to the ICU for proper diagnosis and treatment that would have likely
      dh@henderson-law.com
       Phone: (907) 677-1234




                                    avoided the cardiac arrest and subsequent brain injury.
                                           23)     Yet-to-be-conducted discovery and/or expert analysis may reveal
                                    further lapses in care and treatment.
                                           24)     The substandard medical care and treatment alleged herein constituted
                                    recklessness for purposes of AS 09.55.549(f).


                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Wright v. Koenig           3


                                    Case 3:20-cv-00135-TMB Document 1 Filed 06/11/20 Page 3 of 4
                                           25)    As a direct and proximate result of the substandard care and treatment
                                    alleged herein, Michelle has and will suffer the following economic losses, both past
                                    and future: (a) medical treatment; (b) loss of earnings and earning capacity; (c) loss
                                    of household- and non-market services; (d) inability to engage in subsistence activity,
                                    and; (e) other consequential and out-of-pocket expenses and damages.
                                           26)    As a direct and proximate result of the substandard care and treatment
                                    alleged herein, Michelle has and will suffer non-economic damages, both past and
                                    future, as allowed by AS 09.55.549(c).
                                           27)    As a direct and proximate result of the substandard care and treatment
                                    alleged herein, plaintiff Daren Wright has and will suffer loss of spousal consortium,
                                    services, love, and support.

                                                                   *      *       *         *       *
                                           WHEREFORE plaintiffs pray for judgment awarding --
                                           1)     Compensatory damages to both plaintiffs in excess of $75,000;
                                           2)     Costs and attorney's fees as allowable;
                                           3)     Any other relief the court deems equitable.


                                           DATED AT Anchorage, Alaska this 11th day of June, 2020.
LAW OFFICES OF DAVID HENDERSON
  3003 Minnesota Drive, Suite 203




                                                                       THE LAW OFFICES OF DAVID HENDERSON
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338
      dh@henderson-law.com
       Phone: (907) 677-1234




                                                                       Attorneys for Plaintiffs
                                                                       Michelle Wright and Daren Wright

                                                                       s/ David Henderson
                                                                       David Henderson
                                                                       Alaska Bar No. 9806014




                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Wright v. Koenig           4


                                    Case 3:20-cv-00135-TMB Document 1 Filed 06/11/20 Page 4 of 4
